DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2021, 09/21/2021 and 12/02/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization for this examiner’s amendment was   given   in   a   telephone interview with Joseph Walkowski (Reg. No. 28,765) on Jan. 18th, 2022.
 The application has been amended as follows:
        • Claim 7 recites “7. (Original) The microelectronic device assembly of claim 6, further comprising a master memory die on the substrate at a base of each stack of microelectronic devices.”
	Now amended as the following:
	“7. (Currently amended) The microelectronic device assembly of claim 6, further comprising the master memory die on the substrate at a base of each stack of microelectronic devices.”
        • Claim 8 recites “8. (Original) The microelectronic device assembly of claim 5, wherein the semiconductor dice are respectively configured as memory dice and 
	Now amended as the following:
	“8. (Currently amended) The microelectronic device assembly of claim 5, wherein the semiconductor dice are respectively configured as memory dice and logic dice, and the logic die is located at a base of at least one stack of microelectronic devices.”
        • Claim 9 recites “9. (Original) The microelectronic device assembly of claim 8, wherein a logic die is located at a base of each stack of microelectronic devices.”
	Now amended as the following:
	“9. (Currently amended) The microelectronic device assembly of claim 8, wherein the logic die is located at a base of each stack of microelectronic devices.”


Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a microelectronic device assembly, comprising: “a substrate having conductors exposed on a surface thereof; two or more laterally spaced stacks of multiple levels of two or more microelectronic devices on the substrate surface, each microelectronic device comprising an active surface having bond pads, the bond pads of at least some of the two or more microelectronic devices of each respective level operably coupled to first conductive traces carried by a dielectric extending over active surfaces of the two or more microelectronic devices of the respective level to via locations beyond at least one side of at least one of the two or more laterally spaced stacks of two or more microelectronic devices of the respective level and the bond pads of at least some of the two or more microelectronic devices of at least some levels operably coupled to second conductive traces carried by the dielectric material carrying the first conductive traces of a same level and extending laterally between at least some of the microelectronic devices of the same level of the two or more laterally spaced stacks of two or microelectronic devices” in combination of all of the limitations of claim 1. Claims 2-17 include all of the limitations of claim 1.
	Regarding claim 18, the prior art of record alone or in combination neither
teaches nor makes obvious the invention of a method comprising: “…; forming openings through the polymer film to expose bond pads on the active surfaces; forming conductive traces on the polymer film from the bond pads to via locations beyond the lateral peripheries at the semiconductor dice and between the semiconductor dice;...; forming via holes through the polymer films on the stacks of the singulated groups of two or more semiconductor dice at the via locations; and fling the via holes with conductive material’ in combination of all of the limitations of claim 18. Claims 19-31 include all of the limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818